El Jtjez Asociado Se. Franco Soto,
emitió la opinión de] tribunal.
Francisco Ruiz de Porras compró a Eugenio Rodríguez Suárez un predio de diez cuerdas, formalizándose el con-trato mediante documento público, otorgado ante notario.
El comprador entregó el precio al vendedor e inscribió su título en el registro de la propiedad, pero alega el com-prador, demandante en este caso, que pocos días después de realizado el contrato de compraventa, fue a. tomar pose-sión de la finca y no pudo bacerlo por haberlo impedido la corporación “The Star Fruit Co. of Porto Rico,” quien se hallaba en posesión de la finca, usufructuándola y ejer-ciendo sobre la misma actos de dominio, teniéndola cercada y fijado carteles en inglés y español que prohibían la en-trada a la propiedad.
Alegó además el demandante que si bien inició un pleito contra la anterior corporación para reivindicar la finca en *912cuestión, desistió de la continuación del mismo porque el de-mandado nunca estuvo en posesión de dicha finca y no de-seando correr los riesgos de un pleito, máxime cuando la finca no podía ser identificada, a cuyo pleito no estaba obli-gado, dicho demandante optó por acudir a esta demanda para que se resuelva- el contrato celebrado con el deman-dado por no haber entregado éste la finca comprada.
La contestación, en síntesis, del demandado es como si-gue: “que el contrato estaba perfectamente consumado, toda vez que el demandante había inscrito su título en el registro de la propiedad y había ido con el demandado a ver la finca y a tomar posesión de ella;” y que cuando él vendió dicha finca al demandante, se encontraba en la pose-sión quieta y pacífica de la misma, en la que también tenía una parte con siembras de cañas.
El caso fué visto en sus méritos, y la corte inferior dictó sentencia favorable al demandante, .por lo que el de-mandado ha interpuesto esta apelación.
El apelante en términos generales sostiene que la corte inferior cometió error al declarar resuelto el contrato de com-praventa celebrado entre demandante y demandado. No se hace un señalamiento específico de errores. Sin embargo, el a,pelante al discutir su proposición plantea las dos cuestio-nes siguientes: (a) que hubo entrega de la cosa vendida porque la venta se hizo por escritura pública; y (&) por-que el demandante está impedido de alegar la resolución del contrato por el solo hecho de haber tratado de reivin-dicar la finca en cuestión de la persona que estaba en pose-sión de la finca al verificarse la venta.
El apelante funda la primera cuestión en el artículo 1365 del Código Civil, que dice:
“Se entenderá entregada la cosa vendida cuando se ponga en poder y posesión del comprador.
“Cuando se haga la venta mediante escritura pública, el otor-gamiento de ésta equivaldrá a la entrega: de la cosa objeto del *913contrato, si de la misma escritura no resultare o se dedujere clara-mente lo contrario.”
Este artículo si bien responde a una ficción legal tiene por base la verdad real, o sea: la preexistencia de la po-sesión quieta y pacífica en el vendedor de la cosa objeto del contrato. Basta el otorgamiento de la escritura como equi-valente de la tradición, pero es solamente una representa-ción mental que sustituye los signos para dar realidad a la entrega de la cosa; de este modo se liace innecesario el “ponimiento de pies” de nuestras antiguas leyes o la en-trega de llaves etc. Como consecuencia, no se cumple sim-plemente el texto de la ley, si la fórmula simbólica' del otor-gamiento de la escritura no responde al fiecbo positivo de que el vendedor posee real y efectivamente la finca que vende. De abí la máxima de que “donde existe la verdad, no puede existir la ficción legal.”
Conforme a estas ideas, Manresa al comentar el artículo 1462 del Código Civil Español, equivalente al 1365, supra, dice:
“La doctrina de esta sentencia se enlaza con otra más general, que tiene una gran importancia en la materia de la tradición. Para que el vendedor pueda transmitir por medio de la escritura o de cualquier otro signo, es preciso que él posea o tenga en su poder lo que transmite.
“Esta doctrina se contenía ya en la sentencia del Tribunal Supremo de 12 de abril de 1890 que aplicaba lo dispuesto en la Ley 8, Título 30, Partida 3, substancialmente conforme con los precep-tos del código sobre la materia. Alcubilla explica así el contenido de dieba sentencia.
“La sentencia de 12 de abril de 1890, dice el citado autor, declaró en síntesis que, formalizada una compraventa por escritura pública, y entregado el precio, si el vendedor no puede poner en la quieta y pacífica posesión de la finca a los compradores por ba-ilarse en posesión de ella un tercero y en duda sus derechos domi-nicales, asiste a aquéllos el de reclamar la rescisión del contrato con la devolución de lo entregado y la indemnización de daños y perjuicios, pues la tradición simbólica, como todas las ficciones le-*914galés de igual índole, también responden a la virtualidad del de-recho que se atribuye al que la realiza, por cuya razón, cuando es notorio que el vendedor no estaba en posesión de la cosa que re-presentaba la escritura de venta que entregó a los compradores, lo és' también que no se infringe dicha Ley de Partida al estimar que ’el'vendedor, en tal caso, no ha cumplido la obligación de entregar 1^, cosa vendida.
¡ “Esta, doctrina racional se repite en las sentencias de 3 de, junio de 1899, 23 de octubre y 10 de noviembre de 1903 y 29 de mayo de 1906. La tradición fingida supone la tradición real en él transmitente. El otorgamiento de la escritura sólo puede sig-nificar tradición, cuando el vendedor posee real y efectivamente la-finca que vende. Si posee un tercero, el comprador, cuya com-pra- no puede decirse consumada, no puede entablar el desahucio contra él.” 10 Manresa, Comentarios al Código Civil Español, pá-ginas 133 y 134.
■ La segunda cuestión relativa a la acción reivindicatoría que había interpuesto el demandante contra el tercero ocu-pante de la finca, no es una defensa que puede utilizar el -demandado. Esta tentativa del demandante no era perju-dicial al demandado y más bien le era beneficiosa, ya que >el demandante hacía una cosa a la que no estaba obligado, evitando posiblemente la acción que se le entabla por el presente pleito. El demandante con naturalidad explica su propósito. El creyó que una vez emplazado el tercero ocu-pante de la finca, en reivindicación de la misma, éste se allanaría a la demanda; pero el tercero resistió firmemente a la actuación del demandante, quien entonces juzgó pru-dente no seguir asumiendo los riesgos de un pleito en el que claramente se había dado cuenta de la imposibilidad de identificar la fintía. Además, el hecho mismo de iniciar la acción reivindicatoría implicaba necesariamente que la po-sesión de la supuesta finca estaba en poder del tercero.
Nada en su consecuencia sé encuentra que pudiera jus-tificar la llamada defensa estoppel que alega el apelante'. Ella tenía que descansar en la buena fe del que la opone y en que los actos verificados por el que los realiza, le eran *915perjudiciales y dañosos. Pero ni una cosa ni otra ocurren en este caso. La prueba demuestra que el demandado ocultó al demandante la pugna que mantuvo siempre con Tbe Star Fruit Co. por la posesión de la finca, sin que apa-rezca que ■ aquél en ningún tiempo babía conseguido la po-sesión real y efectiva de la finca objeto de este pleito. De manera que el impedimento que alega el apelante como de-fensa, no podría, como remedio de equidad, servir de ayuda para encubrir un fraude.
Por todo lo expuesto, debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutcbison.